DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Tanabe US 2014/0084883.
	Regarding Claim 1, Mao teaches (Figures 1-3 and 5) a power loss protection integrated circuit  (17 )comprising: a voltage input (VIN) terminal (23); a voltage output (29) terminal; a stored voltage (27) terminal; a current switch circuit (34) operable in an on state and an off state, wherein: in the on state the current switch circuit provides a low resistance current path from the VIN terminal to the VOUT terminal; in the off state the current switch circuit decouples the VIN terminal from the VOUT terminal (Fig. 1); and the current switch circuit outputs a sense current signal (at Q3) indicative of a magnitude of a current flow through the current switch circuit; a switching converter control circuit (44) operable in a buck on state (buck mode), wherein in the buck on state the switching converter control circuit receives a voltage from the STR terminal (27) and drives a regulated voltage onto the VOUT terminal (29); and a prebiasing circuit (43) that receives the sense current signal from the current switch circuit drive a prebias signal (from 43) based on the sense current signal onto an input of the switching converter control circuit, wherein the prebias signal facilitates regulation of a load current of the regulated voltage by the switching converter control circuit is in the buck on state (par. 18). (For example; Par. 16-20)

	Tanabe teaches (Figures 3-8) drive a prebias signal (from 140) until  the switching converter control circuit (at fig. 3) enters the buck on state (Buck mode), wherein the prebias signal (from 140) facilitates regulation of a load current (at 42) of the regulated voltage by the switching converter control circuit when entering the buck on state (Fig. 5). (For example; Par. 30-36 and 39-46)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include drive a prebias signal based on the sense current signal onto an input of the switching converter control circuit until  the switching converter control circuit enters the buck on state, wherein the prebias signal facilitates regulation of a load current of the regulated voltage by the switching converter control circuit when entering the buck on state, as taught by Tanabe, to improve transition operation between the modes of operation. 
	Regarding Claim 2, Mao teaches (Figures 1-3 and 5) wherein the sense current signal (from Q3) is a current signal that has a magnitude proportional to the magnitude of the current flow through the current switch circuit (Q3). (For example; Par. 16-20)
	Regarding Claim 3, Mao teaches (Figures 1-3 and 5) wherein the prebiasing circuit (43) drives the prebias signal (from 43) onto a control loop node (connected to the output of 43) of the switching converter control circuit (44) which regulates the load 
	Regarding Claim 4, Mao teaches (Figures 1-3 and 5) wherein the prebias signal (from 43) that the prebiasing circuit drives onto the control loop node (connected to the output of 43) has a magnitude that is a function of the magnitude of the current flow through the current switch circuit (Q3). (For example; Par. 16-20)
	
Claim 5, 6, 8-9, 13-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Tanabe US 2014/0084883 and further in view of Kobayashi US 2012/0146594.
	Regarding Claim 5, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier.
	Kobayashi teaches (Figures 2-6) the switching converter control circuit (30-34) comprises an error amplifier (30); and the control loop node (at 33) is at an output of the error amplifier (30). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 6, Mao teaches (Figures 1-3 and 5) a circuit.

	Kobayashi teaches (Figures 2-6) wherein the error amplifier (30) is coupled to drive the control loop node (at 33) when the switching converter control circuit is in the buck on state (Fig. 5). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the error amplifier is coupled to drive the control loop node when the switching converter control circuit is in the buck on state, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 8, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebias signal prebiases a voltage on the control loop node for when the switching converter control circuit enters the buck on state.
	Kobayashi teaches (Figures 2-6) wherein the prebias signal (produce at 4a) prebiases a voltage on the control loop node (at 33) for when the switching converter control circuit (30-34) enters the buck on state (Fig. 5). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 9, Mao teaches (Figures 1-3 and 5) wherein when the switching converter control circuit (44) enters the buck on state the prebias signal (from 
	Regarding Claim 13, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebias signal is a voltage signal.
	Kobayashi teaches (Figures 2-6) wherein the prebias signal (at Fig. 4a) is a voltage signal. (For example; Par. 39-50)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include the switching converter control circuit comprises an error amplifier; and the control loop node is at an output of the error amplifier, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 14, Mao teaches (Figures 1-3 and 5) wherein the switching converter control circuit is further operable in a boost on state, wherein the switching converter control circuit (44) outputs a current onto the STR terminal (27) in the boost on state. (For example; Par. 16-20)
	Regarding Claim 16, Mao teaches (Figures 1-3 and 5) wherein the STR terminal (27) is adapted to couple to a capacitor (19) external to the integrated circuit (17). (For example; Par. 16-20)
	Regarding Claim 17, Mao teaches (Figures 1-3 and 5) wherein a switching converter (at 17) comprises the switching converter control circuit (44) as well as additional circuit components that are external to the integrated circuit (20-22). (For example; Par. 16-20)
	Regarding Claim 18, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is configured to receive a digital logic enable signal, wherein the prebiasing circuit is enabled to drive the prebias signal if the digital logic enable signal has a first digital logic value.
	Kobayashi teaches (Figures 2-6) wherein the prebiasing circuit (33) is configured to receive a digital logic enable signal (from 34), wherein the prebiasing circuit is enabled to drive the prebias signal if the digital logic enable signal has a first digital logic value (positive or negative). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the prebiasing circuit is configured to receive a digital logic enable signal, wherein the prebiasing circuit is enabled to drive the prebias signal if the digital logic enable signal has a first digital logic value, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Regarding Claim 19, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is disabled from driving the prebias signal if the digital logic enable signal has a second digital logic value.
	Kobayashi teaches (Figures 2-6) wherein the prebiasing circuit (33) is disabled from driving the prebias signal if the digital logic enable signal has a second digital logic value (no offset). (For example; Par. 39-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the prebiasing circuit is disabled from driving the prebias signal if the digital . 
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Kobayashi US 2012/0146594 and Tanabe US 2014/0084883 and further in view of Huynh et al. US 2014/0164803.
	Regarding Claim 7, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is disabled from driving the control loop node upon the switching converter control circuit entering the buck on state.
	Huynh teaches (Figures 1-2 and 8) wherein the prebiasing circuit (168) is disabled from driving the control loop node (at 160) upon the switching converter control circuit entering the buck on state (exits startup and begins buck operation). (For example; Par. 62-65 and 83)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the prebiasing circuit is disabled from driving the control loop node upon the switching converter control circuit entering the buck on state, as taught by Kobayashi, to improve startup operation of the power converter. 
	Regarding Claim 20, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach further comprising a serial bus interface adapted to receive a switch over command from a serial bus and, in response, to cause the digital logic enable signal to transition from the first digital logic value to the second digital logic value.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include, in response, to cause the digital logic enable signal to transition from the first digital logic value to the second digital logic value, as taught by Kobayashi, to improve efficiency while operating in the different modes. 
	Mao as modified does not teach further comprising a serial bus interface adapted to receive a switch over command from a serial bus.
	Huynh teaches (Figures 1-2 and 8) further comprising a serial bus interface (Fig. 8, 12) adapted to receive a switch over command from a serial bus (13). (For example; Par. 24, 27, 30 and 83)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include further comprising a serial bus interface adapted to receive a switch over command from a serial bus, as taught by Kobayashi, to improve startup operation of the power converter. 
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Tanabe US 2014/0084883 and further in view of Huynh et al. US 2014/0164803.
	Regarding Claim 10, Mao teaches (Figures 1-3 and 5) a circuit.

	Huynh teaches (Figures 1-2 and 8) wherein the switching converter control circuit (Fig. 2) enters the buck on state (208) when the current switch circuit enters the off state (104 is on only in 212). (For example; Par. 62-65 and 83)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the switching converter control circuit enters the buck on state when the current switch circuit enters the off state, as taught by Kobayashi, to reduce losses related to the converter circuit. 
	Regarding Claim 11, Mao teaches (Figures 1-3 and 5) wherein the prebiasing circuit (43) drives the prebias signal (from 43) onto a control loop node (at the output of 43) of the switching converter control circuit when the current switch circuit (Q3) is in the on state. (For example; Par. 16-20)
	Regarding Claim 12, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the prebiasing circuit is disabled from driving any signal onto the control loop node if the switching converter control circuit is in the buck on state.
	Huynh teaches (Figures 1-2 and 8) wherein the prebiasing circuit (168) is disabled from driving any signal onto the control loop node (with 160) if the switching converter control circuit is in the buck on state (exits startup and begins buck operation). (For example; Par. 62-65 and 83)
. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. US 2015/0042292 in view of Tanabe US 2014/0084883 and further in view of Riggio et al. US 2013/0038273.
	Regarding Claim 15, Mao teaches (Figures 1-3 and 5) a circuit.
	Mao does not teach wherein the STR terminal is coupled to a capacitor bank.
	Riggio teaches (Figures 1-2) wherein the STR terminal (at 124) is coupled to a capacitor bank (116). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the STR terminal is coupled to a capacitor bank, as taught by Riggio, to increase the level handled by the converter. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838